DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 12/14/20 is acknowledged.
Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449s.
	The numerous references and materials listed on the submitted 84 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
	Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from among the information disclosure(s) submitted that are "material," applicants should make that reference known to the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 and 18-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,702,475 to Giobbio et al.
Giobbio discloses an extender port for making optical connections, comprising: 
a shell (fiber block 12); 
a first connection port comprising an optical connector opening extending from an outer surface of the extender port into a cavity and defining a first connection port passageway (top right of block 12; figure 1B); 
a second connection port comprising an optical connector opening extending from an outer surface of the extender port into a cavity and defining a second port passageway, the second connection port passageway being aligned with the first connection port passageway (bottom left of fiber block 12; figure 1B); and 
at least one securing feature (20) associated with the at least one connection port passageway, wherein a portion of the at least one securing feature is capable of translating within a portion of the shell (portion 20 rotates and actuates latch mechanism 22 that translates rod 70; figures 4-5).
As to claim 8, a locking member (hook portion of 20) and an actuator (22) is disclosed.
As to claim 9, the release mechanism (22) has a rod (70) that slides within an opening formed in the fiber block (23). The button (72) could also be considered a securing feature.
Claim 18 is similar to the claims above, but adds language relating to the securing feature translating within a portion of a shell to create an open condition for connecter insertion. Giobbio discloses such structure in figures 9-10.
Claim 19 relates to use bore being sized for a fiber. The bore certainly has a size through which a fiber could pass.

As to claim 22, Giobbio discloses a spring for a door (part of a release mechanism) which is not shown (Column 5, line 23). Giobbio also discloses a spring that is not shown for the release mechanism (Column 5, line 36).
Independent claim 23 relates to the above but adds structure that defines a bore and a locking feature that make up the release mechanism that operates between an open and connector insertion condition. As disclosed above, the release mechanism comprises a rod, which would inherently be placed in a bore to actuate the latching mechanism.
As to claims 24-25, the latch hook portion of the arm (20) has these features and is part of the release mechanism.
Independent claim 26 relates to the above but adds language regarding a “locking member”. The hook portion of 20 would lock a connector in place.
As to claim 27, no specific structural language is disclosed as to what defines a “sub-assembly”. The locking member of Giobbio certainly makes up part of the whole device and would be considered in a sub-portion of the entire assembly. 
As to claim 28, the connection port is part of the shell (figure 10). 
As to claim 29, there are two portions (figure 10). 
As to claim 30, at least one adapter is inserted (16). 
As to claim 31, the passageway is keyed (at least by shape, but figure 3 implies keyed slots which are not labeled). 
As to claim 32, a door seals the passage and is on at least one securing feature. 

Claims 34-39 relate to the above disclosed features (springs, doors, etc). 
As to claim 40, multiple ports are disclosed (figure 13). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2014/0016902 (figure 5).
US 5,782,892 (figure 2). 
US 5,961,344 (cam release feature). 
US 2017/0168248 (figure 27). 
US 2017/0238822 (figure 26). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883